[Cite as State v. Doogs, 2020-Ohio-5547.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-20-046

        Appellee                                 Trial Court No. 2013CR0316

v.

Ronald J. Doogs                                  DECISION AND JUDGMENT

        Appellant                                Decided: December 4, 2020

                                            *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Ronald J. Doogs, pro se.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} In this accelerated appeal, appellant, Ronald J. Doogs, appeals from the

June 10, 2020 judgment of the Wood County Court of Common Pleas denying his motion

to vacate his conviction and sentence on the ground that the issues raised were barred by
the doctrine of res judicata. For the reasons which follow, we affirm, but on different

grounds.

       {¶ 2} Appellant was convicted by a jury in 2015 and his conviction and sentence

were affirmed on appeal. State v. Doogs, 6th Dist. Wood Nos. WD-15-073, WD-16-027,

2017-Ohio-6914, ¶ 95. While the appeal was pending, appellant also filed for

postconviction relief asserting ineffective assistance of counsel. His petition was denied

without a hearing and the trial court’s judgment denying relief was consolidated with the

direct appeal and affirmed on appeal. Id. at ¶ 88. The Ohio Supreme Court did not

accept the appeal for review. State v. Doogs, 157 Ohio St. 3d 1565, 2020-Ohio-313,

138 N.E.3d 1166.

       {¶ 3} After the Ohio Supreme Court sanctioned one of appellant’s attorneys for

failing to diligently represent appellant, Wood Cty. Bar Assn. v. Driftmyer, 155 Ohio

St.3d 603, 2018-Ohio-5094, 122 N.E.3d 1262, appellant filed an untimely second petition

for postconviction relief. The trial court summarily denied the petition. We affirmed the

decision on appeal finding the only difference between appellant’s first and second

postconviction relief petitions was the discipline of appellant’s trial counsel. We found

appellant had still failed to establish that but for the attorney’s errors a reasonable jury

would not have found him guilty. State v. Doogs, 6th Dist. Wood No. WD-19-046, 2019-

Ohio-4610, ¶ 10. The Ohio Supreme Court did not accept an appeal from our judgment

for review. State v. Doogs, 158 Ohio St. 3d 1410, 2020-Ohio-518, 139 N.E.3d 925.




2.
       {¶ 4} Appellant filed a “motion to vacate void conviction and sentence” on

October 23, 2019, asserting the trial court had lacked subject-matter jurisdiction to enter

judgment at the time of his trial because the corpus delecti was never established.

       {¶ 5} On June 10, 2020, the trial court denied the October 23, 2019 motion to

vacate. The trial court found that even if appellant’s assertions could be established, the

judgment would be voidable, not void. Therefore, the doctrine of res judicata applied.

The trial court further found the issues raised either could have been or actually were

asserted on appeal and were rejected. Appellant appeals from this decision.

       {¶ 6} On appeal, appellant asserts six assignments of error in two separate briefs

filed on the same day: In his first brief, he argued:

              ASSIGNMENT OF ERROR NO. ONE

              THE TRIAL COURT COMMITTED PLAIN ERROR IN SUA

       SPONTE GRANTING A MOTION TO DISMISS BASED UPON THE

       DOCTRINE OF RES JUDICATA IN VIOLATION OF APPELLANT’S

       RIGHT TO DUE PROCESS OF LAW AS GUARANTEED UNDER THE

       UNITED STATES AND OHIO CONSTITUTION[S].

              ASSIGNMENT OF ERROR NO. TWO

              THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

       DENIED APPELLANT’S MOTION TO VACATE VOID JUDGMENT

       FOR LACK OF JURISDICTION.




3.
         {¶ 7} In his second brief, appellant asserts the following assignments of

error:

                ASSIGNMENT OF ERROR NO. 1

                THE TRIAL COURT COMMITTED PLAIN ERROR IN SUA

         SPONTE GRANTING A MOTION TO DISMISS BASED UPON THE

         DOCTRINE OF RES JUDICATA IN VIOLATION OF APPELLANT’S

         ABSOLUTE RIGHT TO PROCEDURAL DUE PROCESS OF LAW AS

         GUARANTEED BY THE OHIO AND UNITED STATES

         CONSTITUTION. [SIC]

                ASSIGNMENT OF ERROR NO. 2

                IT WAS PLAIN ERROR FOR THE TRIAL COURT TO GRANT

         THE STATE OF OHIO A SUMMARY JUDGMENT IN VIOLATION OF

         THE APPELLANT’S ABSOLUTE RIGHT TO PROCEDURAL DUE

         PROCESS OF LAW IN VIOLATION OF THE OHIO AND U.S.

         CONSTITUTION. [SIC]

                ASSIGNMENT OF ERROR NO. 3

                IT WAS PLAIN ERROR FOR THE TRIAL COURT NOT TO

         ORDER AND CONDUCT AN EVIDENTIARY HEARING IN THIS

         CASE IN VIOLATION OF THE APPELLANT’S ABSOLUTE RIGHT

         TO PROCEDURAL DUE PROCESS OF LAW AS GUARANTEED BY

         THE OHIO AND U.S. CONSTITUTION.




4.
              ASSIGNMENT OF ERROR NO. 4

              IT WAS PLAIN AND PREJUDICIAL ERROR FOR THE TRIAL

       COURT NOT TO DETERMINE THAT IT LACKED BOTH

       STATUTORY AND CONSTITUTIONAL SUBJECT-MATTER

       JURISDICTION TO ADJUDICATE THE CASE WHERE THERE WAS

       NO CORPUS DELECTI ESTABLISHED.

       {¶ 8} We have consolidated all of appellant’s assignments of error for purposes of

our decision. Appellant’s motion asserts a lack of subject-matter jurisdiction resulting in

a void judgment. Subject-matter jurisdiction, however, relates only to the “constitutional

or statutory power of a court to adjudicate a case.” State v. Henderson, Slip Opinion No.

2020-Ohio-4784, ¶ 35. Appellant actually argues he was denied effective assistance of

counsel at trial, which resulted in an unfair trial, and that the prosecution failed to present

evidence of the corpus delecti. We find appellant’s motion is an attempt to avoid the

res judicata doctrine and the subject-matter jurisdiction requirements of a postconviction

relief petition. Furthermore, evidence of the corpus delecti relates to the additional

evidence of a crime necessary to admit an out-of-court confession. State v. Moats, 7th

Dist. Monroe No. 14 MO 0006, 2016-Ohio-7019, ¶ 17, citing State v. Van Hook, 39 Ohio

St.3d 256, 261, 530 N.E.2d 883 (1988). Neither ineffective assistance nor the

admissibility of evidence are issues relating to the trial court’s subject matter jurisdiction.

       {¶ 9} A court may look to the substance of an irregular motion in order to properly

address it. State v. Schlee, 117 Ohio St. 3d 153, 2008-Ohio-545, 882 N.E.2d 431, ¶ 12. If




5.
we considered appellant’s motion to vacate to be a Crim.R. 33(A) motion for new trial, it

is untimely because it was filed more than 14 days after the verdict was rendered, the

motion does not involve newly discovered evidence, and appellant was not unavoidably

prevented from timely filing the motion as he raised the same issues in his direct appeal.

However, we find the motion is a postconviction relief petition.

       {¶ 10} Despite its caption, a motion filed after a direct appeal and which seeks to

vacate a sentence on the ground that “constitutional rights have been violated is a petition

for postconviction relief.” State v. Parker, 157 Ohio St. 3d 460, 2019-Ohio-3848,

137 N.E.3d 1151, ¶ 16, citing State v. Reynolds, 79 Ohio St. 3d 158, 160, 679 N.E.2d
1131 (1997), syllabus, and Schlee at ¶ 13 (recognizing a Crim.R. 32.1 postsentence

motion to withdraw a guilty plea exists independently of a postconviction relief petition);

State v. Young, 6th Dist. No. E-08-041, 2009-Ohio-1118, ¶ 16. See also State v. Harper,

Slip Opinion No. 2020-Ohio-2913, ¶ 26 (“[g]enerally, a voidable judgment may only be

set aside if successfully challenged on direct appeal”). Furthermore, a postconviction

relief petition is “the exclusive remedy by which a person may bring a collateral

challenge to the validity of a conviction or sentence in a criminal case.” R.C.

2953.21(K). Based upon the criteria set forth in Parker, supra, we find appellant’s

motion to vacate is actually a petition for postconviction relief.

       {¶ 11} The petitioner must file a postconviction relief petition within 365 days

“after the date on which the trial transcript is filed in the court of appeals in the direct

appeal of the judgment of conviction.” R.C. 2953.21(A)(2). Furthermore, the trial court




6.
has no jurisdiction to rule on a petition filed after this deadline or to rule on successive

petitions for similar relief unless the two factors of R.C. 2953.23(A)(1) apply. State v.

Guy, 6th Dist. Sandusky No. S-15-019, 2016-Ohio-619, ¶ 16.

       {¶ 12} In this case, the October 23, 2019 motion was untimely filed and was

appellant’s third postconviction relief petition asserting essentially the same issues.

Appellant has not asserted any evidence that he was “unavoidably prevented from

discovery of the facts upon which the petitioner must rely to present the claim for relief,”

R.C. 2953.23(A)(1)(a), nor has he shown “by clear and convincing evidence that, but for

the constitutional errors at trial, no reasonable factfinder would have found the petitioner

guilty.” R.C. 2953.23(A)(1)(b). Therefore, we find that the trial court lacked subject-

matter jurisdiction to consider the October 23, 2019 motion and should have dismissed it

on that ground alone. All of appellant’s assignments of error are found not well-taken.

       {¶ 13} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Wood County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                          Judgment affirmed.




7.
                                                               State v. Doogs
                                                               C.A. No. WD-20-046




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.